Citation Nr: 0100387	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-13 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to March 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for cluster headaches.  

The veteran filed his initial application for VA benefits in 
May 1973.  He indicated that he was seeking entitlement to 
service connection for a back and stomach condition.  By 
rating decision dated in March 1974, the RO denied 
entitlement to service connection for lumbosacral strain, pes 
planus, right sciatic irritation, and scoliosis of the 
thoracic spine.  No rating decision has been issued on the 
claim of entitlement to service connection for a stomach 
disorder.  This issue is referred to the RO for adjudication.  

At a personal hearing before the undersigned in November 
2000, the veteran indicated that he was seeking entitlement 
to service connection for pes planus, a broken fibula, and a 
back and neck disability.  These issues have not been 
adjudicated by the RO and are referred to that agency for 
appropriate action.  

The Board notes that additional relevant evidence was 
submitted at the hearing in November 2000.  The veteran and 
his representative waived initial consideration by the RO 
under the provisions of 20.1304(c).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran's DD Form 214 shows that his awards and 
decorations include a parachutist's badge.

The veteran contends that he sustained a head, neck and leg 
injury upon landing, following an airborne jump in the latter 
half of 1971 while stationed at Ft. Benning during the last 
week of AIT (advanced individual training).  The veteran 
explained that upon landing, another paratrooper, wearing 120 
pounds of equipment, smashed into him from the rear with a 
force that made it feel as though his neck were going to snap 
away from his shoulders.  He stated that he had a headache 
immediately thereafter.  He testified that he did not seek 
treatment until 5 or 6 days later, at which time he was 
stationed at Ft. Bragg, having been assigned to the 82nd 
Airborne Division, Company B-1st, 504th Infantry.  He 
reported that following the evaluation at an outpatient 
clinic at Ft. Bragg, he was dropped from jump status.

A May 1972 treatment record shows that the veteran complained 
of headache associated with back pain.  The available records 
are negative for complaint or treatment of a head or neck 
injury in association with parachuting.  The Board notes that 
in response to a 1973 request for information, it was 
reported that the veteran was treated at a first aid station 
in 1971 for a back and stomach condition.  The Board further 
notes that the separation examination report has not been 
associated with the claims folder and the veteran claims that 
he also underwent an X-ray examination at that time.  

In January 2000, the National Archives and Records 
Administration (NARA) certified that the veteran's service 
records could not be located.  In reply to the request the 
NARA stated that, [t]he record needed to answer your inquiry 
is charged out of file and cannot be located.  Expensive 
searches have been made to locate the record, but they have 
all been unsuccessful.  Our files are flagged and a further 
response will be made when the record is returned to file."  

The veteran was granted Social Security disability benefits 
as of November 1988.  The Social Security Administration 
(SSA) determined that the veteran had extremely intense, 
intractable headaches and an anxiety disorder.

By letter dated in November 2000, J. S., M.D., related that 
he was treating the veteran for conditions including cluster 
headaches, and that it was "within reasonable medical 
certainty that the veteran's persistent and severe headaches 
were related to an injury sustained in association with a 
parachute jump during service.  Dr. S did not explain the 
basis for his opinion.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Records of the treatment reported by Dr. S. have 
not been associated with the claims folder.  A portion of 
VA's duty to assist with the development of claims extends to 
getting copies of treatment records reported by private 
physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).

The medical evidence and the veteran's testimony indicate 
that he has received ongoing post-service VA and private 
treatment for headaches.  It does not appear that all of the 
records of treatment have been obtained.  

In this case the veteran reported a head injury in service 
and current headaches.  VA and private treatment records show 
that he has been treated for headaches since at least 1985.  
It appears that all of the veteran's VA and private treatment 
records have not been secured, and he has not been afforded a 
VA examination in order to determine whether his current 
headaches can be related to an injury in service.

Accordingly, the case is REMANDED for the following:

1.  The RO should attempt to secure all 
of the veteran's service medical records, 
including records pertaining to his 
reported service with a National Guard 
unit following service, and the complete 
clinical records associated with the 
veteran's claimed head injury in the 
latter part of 1971 at a Ft. Bragg 
outpatient clinic or first aid station, 
as well as the separation examination, to 
include any X-ray examination reports 
performed at the time of separation.  The 
RO should request these records, from all 
appropriate sources to include, the Army 
Reserve Personnel Center (ARPERCEN), 
National Personnel Records Center (NPRC), 
Ft. Benning, Ft. Bragg and Ft. Stewart, 
as well the NARA.  The veteran has 
submitted a copy of his "201" file which 
provides pertinent information, and to 
the extent, if any, that such information 
might be helpful in locating the records, 
it should be utilized. 

2.  The RO should again request the 
veteran to submit or identify any 
additional records of VA or private 
treatment for headaches.  The RO should 
than take all necessary steps to obtain 
those records, including all records of 
the veteran's treatment by Drs. Sturman, 
Kudrow, Feder, Kendall, Groveman, Amos, 
Gonzalez, Hernandez, Alexander, and 
Freedman of Kaiser Permanente as well as 
any other records of treatment provided 
by Kaiser Permanente to date, and any 
records from Gardenia Medical Center 
pertaining to traction treatments between 
1973 and 1979, if available.  The RO 
should also seek all records of the 
veteran's treatment at the San Juan, 
Puerto Rico, VA Medical Center.

3.  The RO should advise the veteran of 
any records it is unsuccessful in 
obtaining.

4.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of any headache 
disorder.  The examiner should review the 
veteran's claims folder including a copy 
of this remand.  All necessary tests or 
studies should be performed.  After the 
entire claims folder, including service 
medical records, has been reviewed, the 
examiner should comment as to the whether 
it is at least as likely as not that the 
veteran's headaches were caused by the 
alleged head and neck injury during 
service, or any other disease or injury 
in service.  All findings should be 
reported in detail, a complete rationale 
must be given for any opinion expressed, 
and the foundation for all conclusions 
should be clearly set forth.

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



